577 N.W.2d 479 (1997)
In re Petition for DISCIPLINARY ACTION AGAINST Robert J. EISBACH, an Attorney at Law of the State of Minnesota.
No. C6-97-1940.
Supreme Court of Minnesota.
November 17, 1997.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert J. Eisbach has committed professional misconduct warranting public discipline, namely soliciting and obtaining an unsecured personal loan from a client which *480 is unpaid despite the client's obtaining a judgment against respondent; and
WHEREAS, the respondent has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), has waived his right to answer the petition and unconditionally admits the allegations of the petition, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and 2 years' unsupervised probation subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with his probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24(a), RLPR.
d. Respondent shall pay [to the client] $4,078.02 in satisfaction of the March 3, 1993, judgment within 1 year of the date of this Court's order approving this stipulation; and
WHEREAS, this Court has independently reviewed the record and agrees that the admitted conduct warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that Robert J. Eisbach is publicly reprimanded and is placed on unsupervised probation for 2 years on the conditions set out above. The Director is awarded costs and disbursements in the amount of $900.
         BY THE COURT:
          /s/ Alan C. Page
              Alan C. Page
              Associate Justice